COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00072-CV


IN RE THEODIS DODSON, JR.                                                RELATOR

                                     ------------

                            ORIGINAL PROCEEDING
                           TRIAL COURT NO. 1072134

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered all of the filings in this original proceeding,

including Judge Elizabeth H. Beach’s April 14, 2015 response indicating that she

has ordered the court reporter to provide relator with information regarding the

cost of copies of the jury selection part of the reporter’s record in his underlying

criminal case. The court is of the opinion that relief should be denied as moot.

Accordingly, relator’s petition for writ of mandamus is denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; GARDNER and MEIER, JJ.

DELIVERED: April 17, 2015

      1
       See Tex. R. App. P. 47.4, 52.8(d).